DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 4/4/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 15 - 16, 18 - 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0195375) in view of Morrow et al. (WO 2014/209278).
Regarding claim 1, Park et al. teaches an integrated circuit (IC) contact structure, comprising (Figure 3J): 
an electrical element 145a; 
a metal 151a/153a on the electrical element 145a; 
a semiconductor material 211a on the metal 151a/153a, wherein the metal 151a/153a conductively couples the semiconductor material 211a and the electrical element 145a; and
a semiconductor body 185a between the electrical element 145a and the semiconductor material 211a, wherein the semiconductor material 211a is on the semiconductor body 185a
Park et al. does not teach that the semiconductor body is a semiconductor fin.  Morrow et al. teaches that it is well known to make semiconductor fins (Paragraph 032).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor body of Park et al. such that it is a semiconductor fin in the manner taught by Morrow et al. since doing so would give a gate better control of a channel region.
Regarding claim 11, Park et al. teaches that the metal 151a/153a extends around an end of a semiconductor body 185a.  Park et al. does not teach that the semiconductor body is a semiconductor fin.  Please see claim 1 for semiconductor fin.
Regarding claim 15, Park et al. teaches that the semiconductor body 185a is adjacent to the metal 151a/153a.  Please see claim 1 for semiconductor fin.
Regarding claim 16, Park et al. teaches an insulating material 150 between the semiconductor body 185a and the electrical element 145a.  Please see claim 12 for semiconductor fin.
	Regarding claim 18, Park et al. teaches that the IC contact structure is between two isolation walls 150.
	Regarding claim 19, Park et al. teaches a method of forming an integrated circuit (IC) contact structure, comprising (Figure 3J): 
providing a semiconductor body 185a on an electrical element 145a in an IC device;
providing a metal 153a on the electrical element 145a in the IC device; and 
growing a semiconductor material 211a at least partially on the metal 153a and on the semiconductor body 185a.
Park et al. does not teach that the semiconductor body 185a is a semiconductor fin.  Morrow et al. teaches that it is well known to make semiconductor fins (Paragraph 032).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor body of Park et al. such that it is a semiconductor fin in the manner taught by Morrow et al. since doing so would give a gate better control of a channel region.
Regarding claim 22, Park et al. teaches that an insulating material 150 is disposed between the semiconductor body 185a and the electrical element 145a (Figure 3C - 3F).  Please see claim 19 for semiconductor fin.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0195375) in view of Morrow et al. (WO 2014/209278) above, and further in view of Gambino et al. (US 2010/0155932).
	Regarding claim 3, Park et al. teaches that the electrical element 145a is a portion of a transistor in substrate 100.  Park et al. does not specify that it is an epitaxial semiconductor material portion of a transistor.  Gambino et al. teaches that a transistor portion of a substrate 140 can be epitaxial (Paragraph 0062).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical element of Park et al. such that it includes an epitaxial semiconductor material portion of a transistor in the manner of Gambino et al. since it is well known that transistors made in single crystalline materials are more predictable.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claim 14 in combination with its base claims.  The prior art of record does not teach that the semiconductor material is crystalline above the semiconductor fin, and polycrystalline above the metal.

Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues that Park et al. does not teach that the fifth source region 211a is on the third drain region 185a because it is separated by a second insulating film 152.  The claim only states the semiconductor material is “on” the semiconductor fin.  The term “on” does not require direct physical contact.  For instance, a plate is still on a table even if a tablecloth and a placemat intervene.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813